Per Curiam.

Plaintiffs, who were not licensed to do plumbing work in New York City, may not recover a balance alleged to be due even if such work were subcontracted by plaintiffs to a licensed plumber (Wexler v. Rust, 144 App. Div. 296; Weinstein v. Silberfeld, 116 N. Y. S. 2d 471; see, also, Bronold v. Engler, 194 N. Y. 323). However, plaintiffs are not precluded from seeking to recover any unpaid balance claimed to be due for work other than plumbing and materials furnished in connection therewith (Johnston v. Dahlgren, 166 N. Y. 354; Weinstein v. Silberfeld, supra; 18 N. Y. Jur., Electricians, Plumbers, Artisans, § 25).
The judgment and order should be unanimously reversed and a new trial ordered, with $30 costs to defendant to abide the event.
Concur — Brows", Schwaetewald and Baker, JJ.
Judgment and order reversed, etc.